Zeller, J.
On March 13, 1953, petitioner-respondent, an honorably discharged veteran of World War I, was appointed a deputy commissioner of the State Athletic Commission. On April 30, 1955, petitioner-respondent was removed from his position by the State Athletic Commission without being charged with incompetency or misconduct and without a hearing. Claiming that this removal was illegal by reason of his veteran status, petitioner-respondent sought and obtained, under article 78 of the Civil Practice Act, an order directing his reinstatement. This is an appeal from that order.
Subdivision 1 of section 22 of the Civil Service Law (successor to the so-called “Veterans Act ” enacted following the Civil War) provides, in part: “ Removal of veterans and volunteer firemen. No person holding a position by appointment or employment in the state of New York, * * * who is an honorably discharged soldier, sailor, marine, * * *, having served as such in the army or navy of the United States * * * during world war I, * * * shall be removed from such position except for incompetency or misconduct shown after a hearing upon due notice upon stated charges, * * * Nothing in this subdivision shall be construed to apply to the position of private secretary, cashier or deputy of any official or department.” (Emphasis supplied.)
The position of deputy commissioner of the State Athletic Commission was created by the Legislature by section 2 of chapter 912 of the Laws of 1920 which reads, in part: “ The commission may appoint and at pleasure remove * * * deputies ”. (Emphasis supplied.) The Legislature did not say “ investigators ” or “ inspectors ” or “ assistants ”. It said “ deputies ”. The Civil Service Law excluded from its protection the position of deputy. In creating the position and plainly designating the persons to be appointed thereto “ deputies ”, the Legislature must have intended the position to be excluded from the protection furnished by the Civil Service Law. (People ex rel. Hoefle v. Cahill, 188 N. Y. 489; People ex rel. Ryan v. Wells, 176 N. Y. 462.) In Davis v. Supreme Lodge, Knights of *61Honor (165 N. Y. 159, 166) it was said: “ All new laws are supposed to be enacted with knowledge on the part of the lawmakers of the existence and scope of the old laws ”.
Petitioner-respondent argues that the mere use of the word “ deputy ” does not, in and of itself, create the exception. That is true when a position has been established or classified by some authority other than the Legislature. No appointing officer or local legislative body by mere use of the word “ deputy ” can thereby pervert the intent and purpose of the Civil Service Law. However, the Legislature, in creating a position, by definition alone can put that position within the exception which it has prescribed.
The order should be reversed and the petition dismissed upon the merits, without costs.